Citation Nr: 0127197	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  98-01 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued an evaluation of 70 
percent disabling for service-connected PTSD.

At a hearing before the Board of Veterans' Appeals in 
September 2001, the veteran's representative indicated that a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) was pending.  The 
representative was of the opinion that such TDIU claim was 
inextricably intertwined and should be viewed under the 
context of this appeal.  According to 38 C.F.R. § 4.16(a) 
(2001), a TDIU may be assigned only where the schedular 
rating is less than total.  In light of the decision to award 
a 100 percent rating under the schedular criteria below, 
adjudicating the issue of entitlement to a TDIU would be 
rendered moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is currently manifested by problems 
with concentration, hearing voices from flashbacks, worsened 
feelings of anger and crying often, with GAF scores averaging 
between 35-40.




CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 4.132, 
38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to an increased rating for 
his service-connected PTSD, on the basis that the 70 percent 
rating is not adequate due to the fact that his condition 
impairs his ability to work and has also impaired his family 
life and interaction with others.  The veteran's claim for an 
increased rating in excess of 70 percent disabling was denied 
in an April 2001 RO rating decision.  Historically, service 
connection was awarded in an October 1994 rating decision and 
an evaluation of 30 percent disabling was awarded.  A 
December 1998 rating decision awarded an increased rating to 
70 percent disabling.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Evidence submitted to the claims file since the RO's December 
1998 rating decision include treatment records from VAMC St. 
Louis dated July 1999 to November 2000.  These records show 
the veteran having underwent treatment for PTSD.  The reports 
indicate the veteran having severe, chronic PTSD with GAF 
scores ranging from 35 to 48.  He complained of various 
problems, including depression, hearing voices, 
hallucinations, tense feelings, poor sleeping habits, and 
nightmares.

The veteran underwent a VA examination in December 2000.  The 
veteran stated that his symptoms started in 1970 when he was 
in the service wherein he enjoyed his "job killing."  
However, he started having dreams about Vietnam daily since 
his return in 1972.  During the daytime, he has seen shadows 
at the corner of his eye and hears voices.  He dreams and has 
flashbacks daily.  He also hears voices telling him to come 
back.  The veteran has also stated that he has not worked for 
a year due to his PTSD and heart problems.  At the time of 
the examination, the veteran and his wife were separated, 
however, he stated that he and his wife were planning to get 
back together.  He also admitted that he used to physically 
abuse his wife and threatened a coworker.  The veteran avoids 
loud noises, people, hunting and camping.  He is afraid to go 
to sleep due to the shadows and noises.  He also startles 
easily and cries a lot, because he thinks of his comrades who 
died and feels guilty.  The final diagnosis was Axis I, PTSD; 
Axis II, no diagnosis; Axis III, diabetes mellitus, heart 
condition, left leg muscle injury; Axis IV, none; Axis V, for 
PTSD, a Global Assessment of Functioning (GAF) score of 40.  
The examiner stated that the veteran has problems with his 
concentration, hearing voices and cries a lot.  His anger 
appears to be getting worse, which precludes him from being 
able to work.  The examiner noted that the veteran appeared 
to be incompetent, in VA terms.

Also contained in the claims file was a September 2001 
readjustment counseling service report.  The report stated 
that the veteran had first reported for counseling in March 
1994.  He was assessed as suffering from the following 
symptoms: nightmares, sleep disturbances, survival guilt, 
intrusive thoughts, emotional numbing, depression, explosive 
anger outbursts, feelings of isolation and rage, low self-
esteem, low motivation and martial problems.  It was the 
examiner's opinion that these symptoms have greatly impaired 
his ability to maintain an intimate relationship with his 
spouse and family.  The severity and persistence of his 
intrusive thoughts have impaired his ability to succeed in a 
stable vocation.

Various undated lay statements were also submitted from the 
veteran's sister, wife and former co-workers.  All of these 
statements mentioned how the veteran has had problems with 
controlling his feelings, having nightmares and flashbacks to 
his experiences in Vietnam.  At work, he was often anti-
social and angry, and would get startled easily and sometimes 
even start crying.  The veteran's wife stated that he was 
often depressed and angry, and completely unable to handle 
business and financial affairs.  She also indicated that 
oftentimes she and their children would have to wait for two 
hours by the veteran's bedside in order for him to be able to 
fall asleep at night.  The veteran's wife also had to 
consistently remind the veteran to take a bath, and had to 
lay out the veteran's clothes for him so that he could change 
his clothes daily.

As well, treatment records from VAMC Heartland-East dated 
September 1997 to April 2001 were submitted to the claims 
file.  These records show the veteran having underwent 
treatment for PTSD throughout that time period.  The veteran 
complains of symptoms of insomnia, intrusive thoughts, 
flashbacks, depression and an inability to concentrate.  He 
also admits to feeling depressed, especially after he learned 
that his brother had died.  The veteran's treating physician 
also notes that the veteran was unable to function in a 
normal competitive environment due to his PTSD.  Also, on 
more than one occasion, there are notations of GAF scores of 
35-40 in the physician's reports.

A travel board hearing was held before the undersigned member 
of the Board in September 2001.  During the hearing, the 
veteran stated that he had stopped working in November 1999 
due to his deteriorating symptoms.  He also mentioned how he 
is afraid of going to sleep because he is afraid of the 
nightmares.  The veteran's sister also testified as to the 
veteran's symptoms, including the fact that the veteran 
oftentimes remains in seclusion, away from people and places.  

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating PTSD 
using Diagnostic Code 9440.  To obtain a 100 percent 
evaluation, there must be total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

For a 70 percent evaluation, there must be symptoms of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Upon a review of the above described evidence, the Board 
finds that the veteran's PTSD meets the criteria for the 
assignment of a 100 percent disability evaluation.  
Specifically, the evidence shows that the veteran's PTSD 
symptoms cause him to be demonstrably unable to obtain or 
retain employment, as shown by his GAF score of 40 on his 
December 2000 VA examination, as well as GAF scores between 
35-40 on the other various medical records.  Also, the 
medical evidence indicates that the veteran suffers from 
hallucinations, hearing voices, an inability to maintain 
financial affairs and to maintain personal hygiene, which is 
also indicated in the lay statement from the veteran's wife.

A GAF score of 40 according to DSM-IV, which is adopted by VA 
at 38 C.F.R.   §§  4.125 and 4.126 (2001), equates to some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Most significantly, it indicates that 
the veteran is "unable to keep a job," which appears to be 
true in this case.  The VA examiner also mentioned that in 
his opinion, the veteran was considered incompetent for VA 
purposes.  In consideration of the foregoing and in light of 
the veteran's examination in December 2000, the Board finds 
that the medical evidence shows that the veteran's post-
traumatic stress disorder manifested itself to a degree 
sufficient to warrant a 100 percent rating.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, the 
evidence shows the veteran's PTSD symptomatology has led to 
the assignment of a 100 percent rating under the schedular 
criteria.  Accordingly, a remand to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for an extra-
schedular rating does not appear to be warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A 100 percent disability evaluation for PTSD is granted, 
subject to provisions governing the payment of monetary 
benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

